       Case 2:20-cv-02321-DJH Document 33-2 Filed 12/04/20 Page 1 of 2




 1
 2
 3
 4
 5
 6                                  UNITED STATES DISTRICT COURT
 7                                         DISTRICT OF ARIZONA
 8   Tyler Bowyer; Michael John Burke; Nancy                     No. CV-20-02321-PHX-DJH
     Cottle; Jake Hoffman; Anthony Kern;
 9   Christopher M. King; James R. Lamon; Sam
     Moorhead; Robert Montgomery; Loraine                        ORDER
10   Pellegrino; Greg Safsten; Salvatore Luke
11   Scarmardo; Kelli Ward; and Michael Ward,

12                        Plaintiffs,

13   v.

14   Doug Ducey, in his official capacity as
     Governor of the State of Arizona; and Katie
15   Hobbs, in her official capacity as Arizona
     Secretary of State,
16
                          Defendants.
17
18   MARICOPA COUNTY BOARD OF
     SUPERVISORS; and ADRIAN FONTES, in his
19   official capacity as Maricopa County Recorder,
20                        Intervenors.
21
22                   1.   All parties should disclose the identity of their witnesses, a short
23   description of testimony for each fact witness, and for each expert witness, a summary
24   of all opinions the expert may offer at the hearing, copies of all data and supporting
25   documents, and the proposed expert’s CV and qualifications by the following time:
26                   •    Plaintiffs’ disclosure due by Saturday, December 5 at 12:00 P.M.
27                   •    Defendants’ and Intervenor Disclosures by Sunday, December 5 at
28                        12:00 P.M.

     {00526074.1 }
       Case 2:20-cv-02321-DJH Document 33-2 Filed 12/04/20 Page 2 of 2




 1                   This disclosure will include the names of each witness the party actually intends
 2   to call plus the order in which they intend to call the witnesses.
 3                   2.    In order to understand the evidence that the party intends to rely on and to
 4   provide other parties the opportunity to object prior to the hearing, all parties must
 5   disclose and produce exhibits by Monday, December 7 at 9:30 A.M.
 6                   3.    The hearing shall be held virtually, with further order of the Court to
 7   follow on the logistics of such virtual hearing.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     {00526074.1 }                                       -2-
